Per Curiam.

The petition of appeal is in the nature of a declaration ; and the respondents having answered, have thereby admitted the petition to be competent, and have waived all objections to matters of mere form. The present objection should have been made on filing the petition, and before the respondents had answered. The application is now too late. It is contrary to the course of practice in all courts, to allow of objections to matters of form, after an issue is joined on the merits of the cause.
The motion must be denied ; and the argument of thfc cause proceed on the merits of the appeal.
Motion denied.(a)

 The cause was, afterwards, argued on the merits of the appeal and the report of the case will he found in the next volume.